Citation Nr: 0635489	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active military service from April 1952 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) of Oakland, 
California.  Appellant and his spouse testified before the 
undersigned at a Travel Board hearing in February 2006.  A 
transcript of the hearing is on file.



FINDINGS OF FACT

1.  A continuing back disorder is not shown in service, is 
not clinically established post-service, and is not is not 
shown to be due to any in-service occurrence or event.

2.  A continuing left knee disorder is not shown in service, 
arthritis was not shown until many years after service and no 
left knee disorder is shown that is related to in-service 
occurrence or event.


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  A chronic left knee disorder was not incurred in or 
aggravated by service and arthritis of the left knee may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letters dated in January 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be presumed for some disorders 
where they are shown to a compensable degree within 1 year of 
applicable service.  Arthritis is such a disorder.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In this case the veteran is seeking service connection for a 
left knee disorder and a back disorder.  He essentially 
asserts that he fell on board ship during service, injuring 
both knees, the left more than the right.  He has indicated 
that the right knee resolved, but that the left knee swelled, 
was bruised and gave him problems for a while.  He also 
contends that he has back pain as a result of an altered gait 
due to his knee.  He has also noted that after a while the 
left knee got better, but then got worse starting in the 
1980's resulting in arthritis now being found.

Review of the service medical records, including a physical 
examination at the time of separation from service reveals no 
pertinent complaints findings or diagnoses of either knee or 
back pathology.  The musculoskeletal system was normal on 
physical examination and there are no pertinent complaints or 
findings recorded.  

Post service records do not reveal the presence of any back 
pathology.  While appellant has complained of back pain that 
is not a disability and no chronic disability has been shown, 
as such, there is no disorder to service connect.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As to the left knee, there is no clear opinion that it is 
related to service.  The most favorable evidence is an 
October 2004 note from a private physician noting the 
appellant's history (that includes resolution of any knee 
symptoms for 15 years following service) and concludes that 
there is X-ray evidence of "a previous injury to the 
posterior cruciate ligament.  The doctor notes that the 
veteran believes his problems are related to the in-service 
injury and the doctor says it is possible that his injury is 
linked to his current knee pain and osteoarthrosis.

The problem herein is that there is no clinical evidence of 
the in-service injury and the contemporaneous separation 
examination found no disorder of the knees.  Moreover, this 
is compatible with the clinical history recorded that the 
knee problem resolved prior to service separation, and did 
not bother for many years thereafter.  Thus, the doctor's 
conclusion is not definitive, with the use of the word 
"possible" and is not consistent with the history otherwise 
provided.  As such, it does not provide a basis for granting 
service connection.

The veteran's testimony has been considered in reaching this 
conclusion.  While his belief that current problems are 
related to service is understood, he is a lay person without 
the medical expertise to make the connection, and the 
evidence otherwise shows that any knee symptoms in service 
resolved and were not present for many years after service 
separation.

As the evidence preponderates against the claims, reasonable 
doubt is not raised.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for back and left knee disorders is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


